May 24, 1943.
Appellant, a second offender, was convicted of crime and sentenced in the Court of General Sessions for Anderson County during the September 1941 term, as follows: "The sentence of the Court is that the defendant be confined at hard labor in the State Penitentiary or on the public works of Anderson County for a period of two years. That upon the service of twenty months the balance of the sentence shall stand suspended during good behavior."
Having a record of "good behavior" and claiming a reduction therefor of one-fifth of his sentence, considering the latter to be twenty months, appellant sought his release by *Page 534 
habeas corpus in January 1943. But the Circuit Court held that the recent authority of Thompson v. Patterson, 201 S.C. 221
S.E.2d 590, is applicable and remitted appellant to the County Supervisor, respondent here, in whose custody he was serving his sentence upon the chain gang.
Appellant took three exceptions to this ruling, but they make but one question, whether the reduction of sentence for good behavior provided by Section 1578 of the Code of 1942 should be calculated upon the whole sentence of two years or upon the unsuspended portion thereof, twenty months. In the case cited above and relied upon by the trial Court is the precise answer to the stated question, and its reasoning need not be repeated. Appellant advances no ground for distinguishing this case from it.
The exceptions are overruled.
Affirmed.
MESSRS. ASSOCIATE JUSTICES BAKER and FISHBURNE and CIRCUIT JUDGE J. HENRY JOHNSON, ACTING ASSOCIATE JUSTICE, concur.
MR. CHIEF JUSTICE BONHAM did not participate.